202 S.W.3d 711 (2006)
BANK OF WASHINGTON, Respondent,
v.
DEBORAH A. MORELAND, Appellant.
No. ED 87498
Missouri Court of Appeals, Eastern District, Division One.
September 19, 2006
Steven R. White, Union, MO, for Appellant.
Steven P. Kuenzel, Washington, MO, for Respondent.
Before Clifford H. Ahrens, P.J., Mary K. Hoff, J., and Nannette A. Baker, J.

ORDER
PER CURIAM.
Deborah A. Moreland ("Moreland") appeals the judgment of the trial court in favor of Bank of Washington ("Bank") on its action for a deficiency. Moreland argues that there was no evidence of a commercially reasonable sale of the collateral to support the judgment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).